Citation Nr: 0118527	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-06 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 determination by the 
Manila, Philippines, VA Regional Office (RO), which found 
that the appellant had no recognized military service with 
the Armed Forces of the United States and was not eligible 
for VA benefits.

The Board notes that the appellant was scheduled for a 
personal hearing in June 2001 before a Member of the Board in 
Manila, Philippines, and given notice of the date and time 
thereof.  However, the appellant failed to appear for the 
hearing, and there is no indication of record that he 
requested a postponement of same.  Thus, this appeal 
continues as though his request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2000).


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the threshold requirement for 
eligibility for VA benefits.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 
3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  The issue presented in this case is one 
of status -- that is, whether the appellant is a "veteran" 
as that term is defined by statute for VA purposes.  A 
"veteran" is defined as a "person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  For purposes of determining entitlement to VA 
benefits, "service" is deemed to include a variety of 
Philippine military service.  38 C.F.R. § 3.8.  However, such 
service is deemed to be "active service" only when 
certified by the Armed Forces of the United States as 
follows:

For a Regular Philippine Scout or a member of 
one of the regular components of the Philippine 
Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will 
be from the date certified by the Armed Forces as 
the date of enlistment or date of report for active 
duty whichever is later to date of release from 
active duty, discharge, death, or in the case of a 
member of the Philippine Commonwealth Army, June 
30, 1946, whichever was earlier.

38 C.F.R. § 3.9(a).  The active service of members of the 
irregular forces guerrilla will be the period certified by 
the service department.  38 C.F.R. § 3.9(d).  The "Armed 
Forces" is defined as including only "the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components."  38 C.F.R. § 3.1(a).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

38 C.F.R. § 3.203(c) provides in pertinent part: "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, the VA shall request verification of service 
from the service department."  A service department finding 
as to the fact of service in the United States Armed Forces 
is, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  Duro v. Derwinski, 2 
Vet. App. 530 (1992).

The appellant contends that he is eligible for VA benefits 
based on his military service in the Philippines during World 
War II.  Initially, the RO received an October 1998 letter 
wherein the appellant contended that he served as a 
"rifleman" in the Philippine Commonwealth Army (to which he 
also referred as the "USAFFE-GUERILLA forces").  In his 
formal application for benefits, received by the RO in April 
1999, the appellant reported that he served with the 
Philippine Army from December 1944 to March 1946.  

Pursuant to 38 C.F.R. § 3.203, the RO attempted to verify the 
appellant's alleged service by requesting certification from 
ARPERCEN.  In July 1999, ARPERCEN notified the RO that the 
appellant had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  

Evidence furnished by the appellant in support of his claim 
includes a certificate of the Philippine Army, reflecting 
that he enlisted in the Army of the Philippines in December 
1941, and was honorably discharged from service in December 
1945.  A certificate from the Philippine Veterans Affairs 
Office, dated in December 1977, records that the appellant 
was a "veteran of World War II/Philippine Revolution . . . 
with date of recognition on 12 Feb 44 and with a revised date 
or recognition on 3 Sep 42."  The certificate further 
reports that the appellant's name "is carried in the 
Approved Revised Reconstructed Guerilla Roster of 1948."  In 
regard to the appellant's lay statements and the certificates 
from the Philippine Army and the Philippine Veterans Affairs 
Office, the Board finds that, because those statements and 
the two certificates do not comport to the requirements of 
38 C.F.R. § 3.203, as set forth above, they are not competent 
to establish that the appellant had active military service 
with the United States Armed Services.  

Moreover, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro, 2 Vet. App. at 532.  In addition, the 
Court found that "service department findings are binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).

On the basis of the evidence in this matter, there is no 
demonstration of qualifying military service by the 
appellant.  Inasmuch as the United States service 
department's certification is binding on VA, the Board 
concludes that the appellant is not considered a "veteran" 
for purposes of entitlement to VA benefits and has not 
attained status as a claimant.  Therefore, the appellant's 
claim for entitlement to VA benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board also finds that, based on the RO's above-noted 
efforts in obtaining pertinent evidence, and because the 
appellant has since submitted no service department documents 
in support of his claim, or any further information different 
from that previously submitted to ARPERCEN that would warrant 
a request for re-certification, see Sarmiento v. Brown, 
7 Vet. App. 80 (1994), VA has fulfilled its duty under 38 
C.F.R. § 3.203(c).

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  For the reasons stated below, the Board finds that 
VA's duties under the VCAA have been fulfilled even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA.

The record reflects that the RO informed the appellant by the 
December 1999 Statement of the Case that the U.S. Department 
of the Army had certified that he had no recognized military 
service and that this determination was binding on VA.  This 
is essentially the same rationale for the Board's decision 
herein.  It is also noted that both the Statement of the Case 
included a summary of the applicable statutory and regulatory 
provisions pertinent to the instant case.  Further, as noted 
above, the appellant has since submitted no United States 
service documents in support of his claim, or any further 
information different from that previously submitted to U.S. 
Department of the Army, which would warrant a request for 
recertification.  Moreover, since this claim has been denied 
as a matter of law, the benefit of the doubt doctrine is not 
for application in the instant case.  Also, as the law and 
not the facts is dispositive in this case, there does not 
appear to be any reasonable possibility that any additional 
assistance would aid in substantiating the appellant's claim.  
See § 3 of the VCAA, to be codified at 38 U.S.C.A. 
§ 5103A(a)(2).  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis, 6 Vet. App. at 430 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  Thus, the Board concludes that 
further development and further expending of VA's resources 
is not warranted.  
 









ORDER

As the appellant did not have recognized military service, 
the benefit sought on appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

